DETAILED ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,974,485 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Response Filed
	Applicant’s response, filed January 27, 2021, has been entered and made of record.  New claims 17-29 are pending.

Previously Set Forth Rejections
The 35 U.S.C. § 251 rejection of claims 17-29 as set forth in the previous Office action is hereby maintained and is reiterated below.  The objection to claim 19 as set forth in the previous Office action has been overcome.  The 35 U.S.C. § 103(a) rejection of claims 17-29 as being unpatentable over Venbrux et al. (U.S. Patent Application Publication No. 2007/0191778) in view of Middleman et al. (U.S. Patent No. 7,169,160), as set forth in the previous Office action is hereby maintained and is reiterated below.  

Reissue Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.

MPEP 1451(I)(B)(2) states: 
The examiner should check the copy of the oath/declaration to ensure that it identifies an error being corrected by the continuing (i.e., divisional or continuation) reissue application. For divisional reissue applications, the copy of the oath/declaration from the parent reissue application may or may not cover the error being corrected by the divisional reissue application because the divisional reissue application is (by definition) directed to a new invention. If the copy of the oath/declaration does not cover an error being corrected by the continuing reissue application, the examiner should reject the claims of the continuing reissue application under 35 U.S.C. 251  as being based on an oath/declaration that does not identify an error being corrected by the continuing reissue application, and require a new oath/declaration and a new assignee consent if it does not cover the error being corrected in the continuing reissue application. See MPEP §§ 1414 and 1410.02. 

Emphasis added.
	The error statement filed October 4, 2019 in the instant reissue application is a copy of the reissue declaration filed on March 28, 2018 in reissue application no. 15/938,638.  The error statement erroneously (both in the instant reissue application and in reissue application no. 15/938,638) refers to claims 8-29 as being new claims.  In the instant reissue application, claims 17-29 are new claims.  Furthermore, the claims in the instant reissue application are apparatus claims, not method claims as in the previous reissue application no. 15/938,638.  Accordingly, the error being corrected in the instant reissue application CANNOT be the same as the error being corrected in the previous reissue application (15/938,638) because the claims are of a different statutory class.  Applicant must submit a new error statement that accurately reflects the error being corrected in this reissue application.  

A replacement reissue oath/declaration should be submitted with the noted defect(s) in the reissue oath/declaration.  
For applications filed on or after September 16, 2012, if additional defects or errors are corrected in the reissue after the filing of the reissue oath or declaration, a supplemental reissue oath or declaration is not required.  However, where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment).  See 37 CFR 1.175(d).  Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251.
See 37 CFR 1.175 and MPEP § 1414.

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Claims 17-29 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venbrux et al. (U.S. Patent Application Publication No. 2007/0191778) in view of Middleman et al. (U.S. Patent No. 7,169,160).
In regard to claim 17, Venbrux et al. teach a wire guide 310 through which a core wire 320 is passed, where the splits into a pair of anchoring portions having an anchoring portion 342a, 342b that are each able to move between a retracted position 336 and an extended position 338 (see Figs. 8a and 8b and para. 0069).  Figures 8a and 8b show that the core wire 320 has a manipulative end (at the proximal or operator’s end), a center portion (preceding the area where the anchoring portions 342a, 342b begin) and an operative end and core wire 320 is both monolithic and bifurcated.  Venbrux et al. teach that the anchoring portions 342a, 342b are biased to In regard to claim 18, Figures 8a and 8b of Venbrux et al. show that the anchoring portions 342a, 342b bifurcate from a common region of the core wire 320.  In regard to claim 19, Figure 8a shows that each of the anchoring portions 342a, 342b are substantially linear and Figure 8b shows that an angle of at least 30 degrees is defined between the anchoring portions 342a, 342b when they are in the extended position 338.  In regard to claims 20-24, Venbrux et al. are silent as to the material makeup of the anchoring portions 342a, 342b but disclose that are biased to have a spring-type force urging radially outwardly (see para. 0069).  Middleman et al. teach that the anchoring members In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to make the anchoring members 342a, 342b of Venbrux et al. from the nickel titanium (shape memory alloy) disclosed by Middleman et al.  In regard to claims 25 and 26, Venbrux et al. teach an alternate embodiment of anchoring portion 844 of the wire guide 810 that has a stop portion 820 for preventing overinsertion and a shoulder surface 846 for engaging an outer surface of a vessel wall that, as broadly as claimed, constitutes teeth (see Fig. 15 and para. 0082). Although these structures (stop 820 and shoulder surface 846) are shown on the wire guide instead of the core wire itself, Venbrux et al. nonetheless teach the desirability of using teeth-like structures to attach to tissue.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to provide the core wire 320 with the stop 820 and shoulder surface 846 to enhance its ability to attach to tissue.  With further respect to claim 17 and in regard to claims 27 and 28, Figures 8a and 8b of Venbrux et al. show that the length of each of the anchoring portions 342a, 342b is defined by a distance between the proximal end of the operative end.  Also, Figures 8a and 8b of Venbrux et al. show that each of the anchoring portions 342a, 342b have a first linear segment and a second linear segment that diverges from a 

    PNG
    media_image1.png
    581
    338
    media_image1.png
    Greyscale

In regard to claims 28 and 29, it follows that since Venbrux et al. show a separation angle of at least 50 degrees between the anchoring members 342a, 342b in the deployed position the predetermined location of the bend would be positioned to accomplish this.  

The following new grounds of rejection are set forth:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “a first linear segment and a second linear segment.”  However, claim 17, from which 27 depends, now recites “at least one linear segment.”  The recitation of “at least one” followed by “first and second” is incongruous.  Either claim 17 or claim 27 should be amended to align the claim language between the two claims.  
As claims 28-29 depend from claim 27, they are likewise rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duncan (U.S. Patent Application Publication No. 2009/0275946).
In regard to claims 17 and 20-24, Duncan teaches a wire form 50a that is advanced through a wire guide bore 41 where the wire form has a body with a manipulative end, a center portion and an operative end (see Figure 4).  The wire form 50a preferably comprises a nickel-titanium shape-memory alloy, which is inherently flexible (see para. 0048).  Wire form 50a is monolithic and bifurcates into two tip portions 152 and 252 at a proximal end of the operative end (see Fig. 12C and para. 0054).  Figure 12C shows that tip portions 152, 252 are equal in length such that a distance between the distal tips of the tip portions 152, 252 in a first configuration (shown by the top drawing in Figure 12C) is less than a distal between the distal tips of the tip portions 152, 252 in a second configuration (shown by the bottom drawings in In regard to claim 18, Figure 12C shows that each of the tip portions 152, 252 bifurcate from a common region of the wire form 50a.  In regard to claim 19, it can be seen from Figure 12C (bottom drawing) that there is an angle of at least 30 degrees between the tip portions 152, 252 in the second configuration.  

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (U.S. Patent Application Publication No. 2009/0275946) in view of Venbrux et al. (U.S. Patent Application Publication No. 2007/0191778).  
In regard to claims 25 and 26, Duncan is silent as to a bone or tissue engagement member on the tip portions 152, 252 but states that the wire form 50a opens at the tip 52a to lock itself into bone (see para. 0054).  Venbrux et al. teach an alternate embodiment of anchoring portion 844 of the wire guide 810 that has a stop portion 820 for preventing overinsertion and a shoulder surface 846 for engaging an outer surface of a vessel wall that, as broadly as claimed, constitutes teeth (see Fig. 15 and para. 0082). Although these structures (stop 820 and shoulder surface 846) are shown on the wire guide instead of the core wire itself, Venbrux et al. nonetheless teach the desirability of using teeth-like structures to attach to tissue.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to provide the wire form 50aof Duncan with the stop 820 and shoulder surface 846 .  

Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive.
Oath/Declaration
Applicant’s statement at page 4 of the January 21, 2021 response cannot be accepted. The statement does not identify HOW the error is being corrected differently than the error in reissue application 15/983,638; it just simply states that it is being corrected differently.  Also, as is noted above, claims 17-29 of the instant reissue application are for a separate statutory class than the claims in the previous reissue application 15/938,638.  Therefore, it is potentially impossible for the instant reissue application to be correcting the same error, much less in a different way, as was corrected in previous reissue application 15/938,638.  The requirement for a corrected reissue oath/declaration with a corrected error statement that accurately reflects the error being corrected in the instant reissue application is therefore maintained.  
	Venbrux et al.
	Applicant argues that Venbrux et al. does not have at least one linear segment extending proximally from the distal tip, as is recited in amended claim 17 (page 5 of the January 27, 2021 response).  Applicant points to language in Venbrux et al. that states that the anchoring portions 342a, 342b are biased to have a spring-type force urging 
	Applicant’s claim language is not commensurate in scope with the arguments presented.  As can be seen in Figure 8A and 8B of Venbrux et al., there is a linear portion on anchoring portions 342a, 342b that extends proximally from the distal tip, even in the open configuration that is shown in Figure 8B.  Claim 17 does not require that the linear segment begin specifically at the distal tip; it only requires that, at some point, the linear portion extends proximally from the distal tip.  Nor does claim 17 require that the linear segment is present specifically when the distal tips/portions are deployed.    Figure 8A of Venbrux et al. shows that in the undeployed position, there is a linear portion to the anchoring portions 342a, 342b as well.  Accordingly, Venbrux et al. meets this claim language, as does the newly applied reference of Duncan.  The examiner thus disagrees that Venbrux et al. and Duncan do not have a linear portion and the fact that the anchoring portions 342a, 342b and tip portions 152, 252 of Duncan ultimately curve outwardly does not negate the fact that Venbrux et al. and Duncan teach a linear portion.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 


The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 

h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 
Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beverly M. Flanagan whose telephone number is (571) 272-4766.  The examiner can normally be reached on 8:00a to 5p M-F.
If attempts to reach the examiner by telephone are unsuccessful, Supervisory Reexamination Specialist Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Beverly M. Flanagan/			Conferees:  /JRJ/ and /GAS/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993   







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 8,974,485; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.